ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-049, concluding that as a matter of final discipline JOHN F. RICHARDSON of SOMERVILLE, who was admitted to the bar of this State in 1968, should be reprimanded based on his guilty plea to a federal misdemeanor, for his willful failure to keep and maintain Internal Revenue Service form 8300, in violation of 26 U.S.C.A. 7203, conduct that constitutes a violation of RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that JOHN F. RICHARDSON is hereby reprimanded; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.